
	
		II
		112th CONGRESS
		1st Session
		S. 1741
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Franken (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment tax credit for community wind projects having generation capacity of
		  not more than 20 megawatts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Wind Act
			 .
		2.Investment tax credit
			 for community wind projects having generation capacity of not more than 20
			 megawatts
			(a)In
			 generalParagraph (4) of
			 section 48(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 subparagraph (A) and inserting the following new subparagraph:
					
						(A)In
				generalThe term qualified small wind energy
				property means—
							(i)property which
				uses a qualifying small wind turbine to generate electricity, or
							(ii)property which
				uses 1 or more wind turbines with an aggregate nameplate capacity of more than
				100 kilowatts but not more than 20
				megawatts.
							,
				and
				(2)by redesignating
			 subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B)
			 the following new subparagraph:
					
						(C)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to prevent
				improper division of property to attempt to meet the limitation under
				subparagraph
				(A)(ii).
						.
				(b)Denial of
			 production creditParagraph (1) of section 45(d) of the Internal
			 Revenue Code of 1986 is amended by striking the period at the end and inserting
			 or any facility which is a qualified small wind energy property
			 described in section 48(c)(4)(A)(ii) with respect to which the credit under
			 section 48 is allowable..
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
